Name: 2009/404/Ã C: Council Decision of 25 May 2009 on the conclusion of the Agreement between the European Community and the Swiss Confederation amending the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Decision
 Subject Matter: health;  agricultural activity;  tariff policy;  European construction;  animal product;  consumption;  Europe
 Date Published: 2009-05-30

 30.5.2009 EN Official Journal of the European Union L 136/1 COUNCIL DECISION of 25 May 2009 on the conclusion of the Agreement between the European Community and the Swiss Confederation amending the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2009/404/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated, on behalf of the Community, an Agreement between the European Community and the Swiss Confederation amending the Agreement between the European Community and the Swiss Confederation on trade in agricultural products. (2) In accordance with Council Decision of 18 December 2008, and subject to its conclusion at a later date, the Agreement, together with the Final Act thereto, was signed on behalf of the European Community 14 May 2009. (3) The Agreement referred to in this Decision should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Swiss Confederation amending the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (1), together with the Declarations attached to the Final Act thereto, are hereby approved on behalf of the Community. Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 4 of the Agreement. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 may 2009 For the Council The President J. Ã EBESTA (1) For the text of the Agreement, see page 2 of this Official Journal.